IN THE SUPREME COURT OF THE STATE OF NEVADA


                       RONALD WALTER LAW, AN                                 No. 84067
                       INDIVIDUAL, IN PRO PER,
                                          Appellant,
                                     vs.                                         FILE
                       PROGRESSIVE WEST INSURANCE
                       COMPANY; AND JOSE ALDANA,
                                          Res • ondents.

                                            ORDER DISMISSING APPEAL

                                  This is a pro se appeal from a district court order granting a
                       motion to dismiss. Second Judicial District Court, Washoe County; Lynne
                       K. Simons, Judge.
                                  Review of the notice of appeal, docketing statement, and other
                       documents before this court reveals a jurisdictional defect. The challenged
                       order is not appealable as a final judgment because, as appellant seems to
                       concede in his docketing statement, appellant's claims against The
                       University of Reno, Reno School of Medicine, Thomas Schwenk, and J.
                       Epperson remain pending in the district court.        See NRAP 3A(b)(1)
                       (allowing an appeal from a final judgment); Lee v. GNLV Corp., 116 Nev.
                       424, 426, 996 P.2d 416, 417 (2000) ([A] final judgment is one that disposes
                       of all the issues presented in the case, and leaves nothing for the future
                       consideration of the court, except for post-judgment issues such as
                       attorney's fees and costs."). And no other statute or court rule appears to
                       authorize an appeal from the challenged order.        See Brown v. MHC
                       Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court


                             'Appellant suggests that defendant Leah Warner was not served with
SUPREME COURT
                       process.
          OF
       NEVADA


rol   I947A    MTSYM


                                               1?.:1
                                                 ;ifiat:2
                ‘`may only consider appeals authorized by statute or court rule").

                Accordingly, this court lacks jurisdiction, and
                            ORDERS this appeal DISMISSED.




                                                                      , J.
                                        Hardesty


                                                                                       J.
                Stiglich                                   Herndon




                cc:   Hon. Lynne K. Simons, District Judge
                      Ronald Walter Law
                      Dennett Winspear, LLP
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A



                                                             ••   ft.:2%a;
                                                                      '    •-e   ri'